Opinion by
Mr. Justice McGowan,
Plaintiff, a married woman, executed her note and mortgage of land to defendant. Defendant sold this land under a power contained in the mortgage, and purchased this land. Thereupon plaintiff sought in this action to vacate this sale. Upon testimony taken before the Circuit Judge (Norton) in open court, he found that the note was given by plaintiff in September, 1885, for the purchase of two mules, bought by and for herself, and therefore that her note and mortgage were valid. On appeal to this court, these findings of fact and conclusons of law were approved and affirmed.